

116 S3733 IS: Declassification Reform Act of 2020
U.S. Senate
2020-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3733IN THE SENATE OF THE UNITED STATESMay 14, 2020Mr. Wyden (for himself and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo establish the Executive Agent for Declassification to promote programs, processes, and systems and for directing resources relating to declassification in the Federal Government, and for other purposes.1.Short titleThis Act may be cited as the Declassification Reform Act of 2020.2.FindingsCongress makes the following findings:(1)In his August 16, 2019, letter to the President, the director of the Information Security Oversight Office (ISOO) wrote the following: Today, the Government creates electronic petabytes of classified and controlled unclassified data each month, a deluge that we expect will continue to grow unabated.(2)The director of the Office has identified problems in the declassification system for years, writing in his August 16, 2019, letter, In my last annual report to you, I emphasized that users of this system inside and outside the Government rightly observe that its current framework is unsustainable and desperately requires modernization. The investment, adoption, and use of advanced technologies lie at the core of this transformation, but we also need new policies and practices that reflect and support the way the Government actually operates in the 21st century.(3)The director of the Office wrote in his August 16, 2019, letter the following: The Government has not invested in the technologies needed to support electronic information management and information security.(4)In its June 2016 report, the Public Interest Declassification Board (PIDB) wrote the following: [n]early all users of the security classification system agree that it is no longer able to handle the current volume and forms of information, especially given the exponential growth of digital information.(5)In its June 2016 report, the Board wrote the following: [a]s the PIDB has previously noted in all of our reports, we reaffirm that our most important recommendation for developing and ensuring such a system is the adoption of a government-wide technology investment strategy for the management of classified information..3.DefinitionsIn this Act:(1)ClassificationThe term classification means the act or process by which information is determined to be classified information.(2)Classified national security information or classified informationThe term classified national security information or classified information means information that has been determined pursuant to Executive Order 13526 (50 U.S.C. 3161 note; relating to classified national security information), or any predecessor or successor order, to require protection against unauthorized disclosure and is marked to indicate its classified status when in documentary form.(3)DeclassificationThe term declassification means the authorized change in the status of information from classified information to unclassified information.(4)Executive agencyThe term Executive agency has the meaning given such term in section 105 of title 5, United States Code.4.Executive Agent for Declassification(a)EstablishmentThere is in the executive branch of the Federal Government an Executive Agent for Declassification who shall be responsible for promoting programs, processes, and systems relating to declassification, including developing technical solutions for automating declassification review, and directing resources for such purposes in the Federal Government.(b)DesignationThe Director of National Intelligence shall serve as the Executive Agent for Declassification.(c)DutiesThe duties of the Executive Agent for Declassification are as follows:(1)To promote programs, processes, and systems with the goal of ensuring that declassification activities keep pace with classification activities and that classified information is declassified at such time as it no longer meets the standard for classification.(2)To promote the establishment of a federated declassification system to streamline, modernize, and oversee declassification across Executive agencies.(3)To direct resources to develop, coordinate, and implement a federated declassification system that includes technologies that automate declassification review and promote consistency in declassification determinations across the executive branch of the Federal Government.(4)To work with the Director of the Office of Management and Budget in developing a line item for declassification in each budget of the President that is submitted for a fiscal year under section 1105(a) of title 31, United States Code.(5)To identify and support the development of—(A)best practices for declassification among Executive agencies; and(B)goal oriented declassification pilot programs.(6)To promote and implement technological and automated solutions relating to declassification, with human input as necessary for key policy decisions.(7)To promote feasible, sustainable, and interoperable programs, processes, and systems to facilitate a federate declassification system.(8)To direct the implementation across Executive agencies of the most effective programs and approaches relating to declassification.(9)To establish, oversee, and enforce acquisition and contracting policies relating to declassification programs.(10)In coordination with the Information Security Oversight Office in the National Archives and Records Administration—(A)to issue policies and directives to the heads of Executive agencies relating to directing resources and making technological investments in declassification that include support for a federated declassification system;(B)to ensure implementation of the policies and directives issued under subparagraph (A); (C)to collect information on declassification practices and policies across Executive agencies, including challenges to effective declassification, training, accounting, and costs associated with classification and declassification;(D)to develop policies for ensuring the accuracy of information obtained from Federal agencies; and(E)to develop accurate and relevant metrics for judging the success of declassification policies and directives.(d)Consultation with Executive Committee on Declassification Programs and TechnologyIn making decisions under this section, the Executive Agent for Declassification shall consult with the Executive Committee on Declassification Programs and Technology established under section 5(a).(e)Coordination with the National Declassification CenterIn implementing a federated declassification system, the Executive Agent for Declassification shall act in coordination with the National Declassification Center established by section 3.7(a) of Executive Order 13526 (50 U.S.C. 3161 note; relating to classified national security information).5.Executive Committee on Declassification Programs and Technology(a)EstablishmentThere is established a committee to provide advice and guidance to the Executive Agent for Declassification on matters relating to declassification programs and technology.(b)DesignationThe committee established by subsection (a) shall be known as the Executive Committee on Declassification Programs and Technology (in this section referred to as the Committee).(c)Membership(1)CompositionThe Committee shall be composed of the following:(A)The Director of National Intelligence.(B)The Under Secretary of Defense for Intelligence.(C)The Secretary of Energy.(D)The Secretary of State.(E)The Director of the National Declassification Center.(F)The Director of the Information Security Oversight Board.(G)The Director of the Office of Management and Budget.(H)Such other members as the Executive Agent for Declassification considers appropriate.(2)ChairpersonThe chairperson of the Committee shall be the Director of National Intelligence.6.Advisory bodies for Executive Agent for Declassification(a)Designation of advisory bodiesThe following are hereby advisory bodies for the Executive Agent for Declassification:(1)The Public Interest Declassification Board established by section 703(a) of the Public Interest Declassification Act of 2000 (Public Law 106–567).(2)The Office of the Historian of the Department of State.(3)The Historical Office of the Secretary of Defense.(4)The office of the chief historian of the Central Intelligence Agency.(b)Matters pertaining to the Public Interest Declassification Board(1)Continuity of membershipSubsection (c)(2) of section 703 of the Public Interest Declassification Act of 2000 (Public Law 106–567; 50 U.S.C. 3161 note) is amended by adding at the end the following:(E)Notwithstanding the other provisions of this paragraph, a member whose term has expired may continue to serve until a successor is appointed..(2)MeetingsSubsection (e) of such section is amended, in the second sentence, by inserting appointed before members.7.Reporting(a)Annual reportNot later than the end of the first full fiscal year beginning after the date of the enactment of this Act and not less frequently than once each fiscal year, the Executive Agent for Declassification shall submit to Congress and make available to the public a report on the implementation of declassification programs and processes in the most recently completed fiscal year.(b)CoordinationThe report shall be coordinated with the Annual Report of the Information Security Oversight Office in the National Archives and Records Administration pursuant to Section 5.2(b)(8) of Executive Order 13526. (c)ContentsEach report submitted and made available under subsection (a) shall include, for the period covered by the report, the following:(1)The costs incurred by the Federal Government for classification and declassification.(2)A description of information systems of the Federal Government and technology programs, processes, and systems of Executive agencies related to declassification.(3)A description of the policies and directives issued by the Executive Agent for Declassification and other activities of the Executive Agent for Declassification.(4)A description of the challenges posed to Executive agencies in implementing the policies and directives of the Executive Agent for Declassification relating to declassification as well as the policies of the Executive agencies.(5)A description of pilot programs and new investments in programs, processes, and systems relating to declassification and metrics of effectiveness for such programs, processes, and systems.(6)A description of progress and challenges in achieving the goal described in section 4(c)(1). 8.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $5,000,000 for fiscal year 2021.